Criminal prosecution, tried upon a warrant charging the defendant with manufacturing spirituous liquors and with aiding and abetting in their manufacture, contrary to the statutes in such cases made and provided, etc.
From an adverse verdict, and judgment pronounced thereon, the defendant appeals.
There was ample evidence to carry the case to the jury. The exception based on the court's refusal to grant the defendant's motion for dismissal of the action or for judgment as of nonsuit, made *Page 814 
first at the close of the State's evidence, and renewed at the close of all the evidence, must be overruled.
The remaining exceptions relating to the admission of certain evidence are fully met by what was said in S. v. Crouse, 182 N.C. 835.
The record presents no new or novel point of law, not heretofore settled by our decisions on the subject. The trial and judgment must be upheld.
No error.